Citation Nr: 1418135	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-32 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for headaches.

2.  Entitlement to a rating in excess of 50 percent for adjustment disorder with depressed and anxious mood.

3.  Entitlement to a rating in excess of 10 percent for surgical scar of the left knee.

4.  Entitlement to a rating in excess of 10 percent for removal of semilunar cartilage with arthritis of the left knee.  


REPRESENTATION

Veteran represented by:	Michael T. Sullivan, Attorney at Law


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Veteran indicated on two separate August 2010 VA Form 9s that he wished to testify at a Board hearing.  In July 2013 correspondence, the Veteran's attorney withdrew the hearing request.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals that these documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the VBMS file.    


FINDING OF FACT

In April 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through his attorney that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in an April 2014 statement, the Veteran's attorney withdrew his pending appeal, which encompasses all issues shown on the title page of this decision.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


